Dear President Taylor,
¶ 0 This office has received your request for an Opinion asking, in effect, the following questions:
 1. May a board of county commissioners enter into an agreement with a rural fire protection district for the furnishing of fire protection services?
 2. May a county levy a sales tax providing for a county general fund appropriation to fund the county's contractual obligations with a rural fire protection district?
 3. May a county use funds generated by a sales tax levied pursuant to 68 Ohio St. 1370.6 (1995) to fund the county's contractual obligations with a rural fire protection district?
 I.
¶ 1 Title 19 Ohio St. 901.1 to 19 Ohio St. 901.29 (1991-1995) of the Fire Protection Districts Act provides for the creation and operation of fire protection districts outside the corporate limits of any incorporated city or town.
¶ 2 In 1982 you asked this office if a county could appropriate revenues to a rural fire protection district. Attorney General Opinion 82-251 answered your question in the negative; there was no statutory authority which would allow such an expenditure. In 1992 the Legislature added Section 19 Ohio St. 351.3 to Title 19 which provides:
 The board of county commissioners of each county may enter into agreements with any nonprofit volunteer or fulltime fire department organized pursuant to Section 592 of Title 18 of the Oklahoma Statutes or  any rural fire protection district created pursuant to the provisions of Sections 901.1 through 901.29 of this title for the furnishing of fire protection services by such entities for all persons and property located in the unincorporated areas of the county. The board of county commissioners of each county may pay for such fire protection services on such equitable basis as may be agreed upon and the costs of such fire protection services may be part out of the county general fund or the county highway fund.
19 Ohio St. 351.3 (1995) (emphasis added).
¶ 3 Based on the above statute, counties now have statutory authority to contract with rural fire protection districts. Counties may pay for the services out of either the county general fund or the county highway fund.
 II.
¶ 4 Your second question asks whether a county sales tax may be levied for the purpose of funding an agreement with a rural fire protection district. Section 68 Ohio St. 1370 of Title 68 provides in pertinent part:
  A. Any county of this state may levy a sales tax of not to exceed two percent (2%) upon the gross proceeds or gross receipts derived from all sales or services in the county upon which a consumer's sales tax is levied by this state. Before a sales tax may be levied by the county, the imposition of the tax shall first be approved by a majority of the registered voters of the county voting thereon at a special election called by the board of county commissioners or by initiative petition signed by not less than five percent (5%) of the registered voters of the county who were registered at the time of the last general election. . . .
. . . .
  C. After the effective date of this act any sales tax which may be levied by a county shall be designated for a particular purpose. Such purposes may include but are not limited to economic development, general operations, capital improvements, county roads or any other purpose deemed, by a majority vote of the county commissioners, to be necessary to promote safety, security and the general well being of the people.
The county shall identify the purpose of the sales tax when it is presented to the voters pursuant to the provisions of subsection A of this section. The proceeds of any sales tax levied by a county shall be deposited in the general revenue or sales tax revolving fund of the county and shall be used only for the purpose for which such sales tax was designated.
68 Ohio St. 1370 (1995) (emphasis added).
¶ 5 Section 1370 provides for the imposition of sales tax for any purpose necessary to promote safety, security and the general well being of the people. Contracts for fire protection entered into pursuant to 19 Ohio St. 351.3 (1995) are clearly within that statutory authority. Section 351.3 allows for the funding of such an agreement from the county general fund. Therefore, monies in the county general fund, including sales tax collections, ad valorem monies and any other general fund items, may be used to fund contractual obligations to a rural fire protection district.1
 III.
¶ 6 Sections 1370.1 through 1370.7 of Title 68 are legislative authorizations for "special purpose" tax levies. Your third question specifically asks about Section 68 Ohio St. 1370.6 which allows a sales tax levy to fund new public improvements. Section68 Ohio St. 1370.6(B) mandates the creation of a limited-purpose fund for revenues generated by a Section 1370.6(A) levy and provides in pertinent part:
  Monies in the limited-purpose fund shall be expended only as accumulated and only for the purpose specifically described in paragraph 1 of subsection A of this section.
68 Ohio St. 1370.6(B) (1995).
¶ 7 Section 68 Ohio St. 1370.6(A) of Title 68 grants counties with a population in excess of 300,000 the authority to levy a sales tax not exceeding one percent (1%). Imposition of this tax is limited to the following conditions:
  1. The proceeds of such sales tax shall be used solely for the purpose of funding one or more projects for new public improvements;
  2. Before a sales tax may be levied by the county, the imposition of the tax shall first be approved by a majority of the registered voters of the county voting thereon at a special election called by resolution of the board of county commissioners;
  3. Such sales tax can only be imposed for a period of not to exceed three (3) years; and
  4. Any special election called pursuant to this section must be held no later than March 1, 1994.
68 Ohio St. 1370.6(A) (1995).
¶ 8 Funding for contracts with rural fire protection districts is limited to the general fund or the county highway fund. Because 68 Ohio St. 1370.6 (1995) does not direct revenues generated thereby to the general fund or county highway fund, there is no statutory authority for use of the monies generated by a Section 1370.6 sales tax levy for fire protection contracts.
¶ 9 It is, therefore, the official Opinion of the AttorneyGeneral that:
 1. A board of county commissioners may enter into an agreement with a rural fire protection district pursuant to 19 Ohio St. 351.3 (1995).
 2. Pursuant to 68 Ohio St. 1370 (1995), a county sales tax may be levied to provide for a county general fund appropriation to fund the county's contractual obligations with a rural fire protection district entered into pursuant to 19 Ohio St. 351.3 (1995).
 3. Taxes generated pursuant to 68 Ohio St. 1370.6 (1995) are dedicated for a specific purpose and are not placed in the county general fund. These funds therefore, may not be used to pay for fire protection service contracts with rural fire protection districts.
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
DOUGLAS F. PRICE ASSISTANT ATTORNEY GENERAL
1 Your question specifically asks about use of sales tax revenues. Section 69 Ohio St. 351.3 also allows for use of county highway funds.